DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/29/2022 has been entered. Claims 1-12 remain pending the application.

Response to Arguments
Applicant's arguments filed on 7/29/202 have been fully considered but they are not persuasive or are moot.
Applicant argues on pages 6-7 that the previously rejection fails to address the newly added limitations to the independent claims related to specifying a cycle of a motion of a part. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on newly cited portions of Hamada (US20100331701) to disclose these limitations in the claims. Accordingly, this argument is moot.
Applicant argues on page 7 that the previously cited art does not disclose specifying the cycle of the motion in the B-mode from the cycle of motion in the Doppler mode. However, this does not appear to be required in the claims are written. The claims only appear to require specifying the cycle of the motion of a part based on blood flow information which Hamada is interpreted as disclosing as cited below (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”). Accordingly, this argument is not persuasive.
Applicant argues on pages 7-8 that Auvray fails to disclose specifying a cycle based on blood flow information since Auvray uses an ECG to determine the cycle. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner relies on Hamada to disclose specifying a cycle based on blood flow information, not Auvray. Accordingly, this argument is not persuasive.
Applicant argues on pages 7-8 that Hsu fails to disclose specifying a cycle based on blood flow information. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner relies on Hamada to disclose specifying a cycle based on blood flow information, not Hsu. Accordingly, this argument is not persuasive.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 should be amended to recite a “non-transitory” computer-readable medium.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 requires that the images be generated using Doppler signals. However, claim 5 also requires that the images using B-mode signals. Is this limitation further requiring that the images be generated using both B-mode and Doppler signals somehow? Is this requiring that some of the images be generated using a Doppler signal and some using a B-mode signal? Something else? Clarification is required. For examination purposes, a reference disclosing using a mixture of B-mode and Doppler signals will be interpreted as meeting this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US20100331701), Auvray et al. (US20210390698, hereafter Auvray), and Hsu et al. (US20180310914, hereafter Hsu).
Regarding claim 1, Hamada discloses in Figures 1-2B an apparatus (Hamada, Para 2; “Embodiments described herein relate generally to a three-dimensional ultrasonic diagnosis apparatus”) comprising processing circuitry configured to:
specify a cycle of a motion of a part that performs periodic motion (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) based on blood flow information in the part (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 19-30; describing using the color doppler mode to generate blood flow image data and calculating biological cycle using the color Doppler-mode data);
generating a plurality of two-dimensional images of the part (Hamada, Para 20; “A B-mode processing circuit 4 receives the echo signal from the reception circuit 22, and performs logarithmic amplification, envelope detection, and the like, thereby generating so-called B-mode image data (form image data) which expresses a signal strength as a luminance level so as to reflect the internal structure as a change in luminance. A two-dimensional (2D) image processing unit 11 converts the two-dimensional display target image into a luminance image or color image”); and
generating three-dimensional images of the motion of the part (Hamada, Para 27-29; “A three-dimensional (3D) image processing unit 10 generates volume data or an arbitrary cross section image (MPR) from a plurality of blood flow image data at different scanning positions of three-dimensional scanning, including the blood flow image interpolated by the blood flow interpolation processing unit 8 […] the technician slowly moves the probe 1 on the mother's body surface corresponding to, for example, the heart of a fetus. This scanning is generally called three-dimensional scanning”).
Hamada does not clearly and explicitly disclose rearranging the plurality of two-dimensional images of the part based on the cycle to generate the three-dimensional images.
In an analogous cardiovascular ultrasound imaging field of endeavor Auvray discloses rearranging a plurality of images of the part based on a cycle to generate a three-dimensional image (Auvray, Para 61; “As explained in more detail above, in order to recreate an undistorted 3-D image of a region of interest 1 of the cardiovascular system of a patient from a temporal sequence 15 of IVUS images 150, it is necessary to spatially reorder the temporal sequence 15 of IVUS images 150”) (Auvray, Para 65; “the processor arrangement 16 is adapted to gate the sequence 15 of IVUS images 150 into a plurality of groups or volumes of IVUS images 150, wherein within each group or volume the IVUS images 150 correspond to the same phase of different cardiac cycles”) (Auvray, Para 14 and 61-71; discussing how the images are initially grouped by phase then rearranged based on temporal order before generation of the 3D image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include rearranging a plurality of images of the part based on the cycle to generate the three-dimensional images in order to reduce distortion in the 3D image as taught by Auvray (Auvray, Para 61).
Hamada as modified by Auvray above does not clearly and explicitly disclose using the plurality of 2D images to generate the 3D images.
In an analogous 3D ultrasound imaging field of endeavor Hsu discloses using a plurality of 2D images to generate a 3D image (Hsu, Para 7; “continuously scan two-dimensional (2D) images that can be used to generate a three-dimensional (3D) image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray above to include using the plurality of 2D images to generate the 3D image in order to allow for a low cost 3D imaging probe as taught by Hsu (Hsu, Para 5).

Regarding claim 2, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein
the blood flow information includes a Doppler signal (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”), and
the processing circuitry is further configured to specify the cycle of the motion based on the Doppler signal (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”).

Regarding claim 4, Hamada as modified by Auvray, and Hsu above discloses all of the limitations of claim 2 as discussed above.
Hamada as modified by Auvray, and Hsu above further discloses wherein the processing circuitry is further configured to specify the of the motion of the part, which is a heart (Hamada, Para 29; “the technician slowly moves the probe 1 on the mother's body surface corresponding to, for example, the heart of a fetus”).

Regarding claim 5, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein the plurality of two-dimensional images of the part are generated by the processing circuitry based on B-mode echo signals (Hamada, Para 19-20; “Note that in this embodiment, B-mode scanning and color doppler mode scanning are alternately repeated […] A B-mode processing circuit 4 receives the echo signal from the reception circuit 22, and performs logarithmic amplification, envelope detection, and the like, thereby generating so-called B-mode image data (form image data) which expresses a signal strength as a luminance level so as to reflect the internal structure as a change in luminance. A two-dimensional (2D) image processing unit 11 converts the two-dimensional display target image into a luminance image or color image”).

Regarding claim 6, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 5 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein the plurality of two-dimensional images of the part, which are rearranged by the processing circuitry, are Doppler signals (Hamada, Para 19; “Note that in this embodiment, B-mode scanning and color doppler mode scanning are alternately repeated).

Regarding claim 7, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein the processing circuitry is further configured to specify the cycle of the motion (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) based on the blood flow information, which is a power component of a color Doppler signal (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 3; “A ultrasonic diagnosis apparatus which equips a color doppler mode displays the two-dimensional distributions of velocity, power, and variance based on a doppler signal concerning a moving target such as a blood flow”).

Regarding claim 8, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein the processing circuitry is further configured to specify the cycle of the motion (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) based on the blood flow information, which is a velocity component or a variance value of a color Doppler signal (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 3; “A ultrasonic diagnosis apparatus which equips a color doppler mode displays the two-dimensional distributions of velocity, power, and variance based on a doppler signal concerning a moving target such as a blood flow”).

Regarding claim 11, Hamada discloses in Figures 1-2B a computer-readable medium (Hamada, Para 2; “Embodiments described herein relate generally to a three-dimensional ultrasonic diagnosis apparatus”) (Hamada, Figure 1; showing processing units performing these steps) having computer-readable program codes that, when executed by a computer, cause the computer to :
Hamada is interpreted as disclosing a medium having computer-readable program codes to perform these steps because a person having ordinary skill in the art would understand the apparatus with the processing units performing these steps to include a medium having computer-readable program codes to perform these steps.
specify a cycle of a motion of a part that performs periodic motion (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) based on blood flow information in the part (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 19-30; describing using the color doppler mode to generate blood flow image data and calculating biological cycle using the color Doppler-mode data);
generating a plurality of two-dimensional images of the part (Hamada, Para 20; “A B-mode processing circuit 4 receives the echo signal from the reception circuit 22, and performs logarithmic amplification, envelope detection, and the like, thereby generating so-called B-mode image data (form image data) which expresses a signal strength as a luminance level so as to reflect the internal structure as a change in luminance. A two-dimensional (2D) image processing unit 11 converts the two-dimensional display target image into a luminance image or color image”); and
generating three-dimensional images of the motion of the part (Hamada, Para 27-29; “A three-dimensional (3D) image processing unit 10 generates volume data or an arbitrary cross section image (MPR) from a plurality of blood flow image data at different scanning positions of three-dimensional scanning, including the blood flow image interpolated by the blood flow interpolation processing unit 8 […] the technician slowly moves the probe 1 on the mother's body surface corresponding to, for example, the heart of a fetus. This scanning is generally called three-dimensional scanning”).
Hamada does not clearly and explicitly disclose rearranging the plurality of two-dimensional images of the part based on the cycle to generate the three-dimensional images.
In an analogous cardiovascular ultrasound imaging field of endeavor Auvray discloses rearranging a plurality of images of the part based on a cycle to generate a three-dimensional image (Auvray, Para 61; “As explained in more detail above, in order to recreate an undistorted 3-D image of a region of interest 1 of the cardiovascular system of a patient from a temporal sequence 15 of IVUS images 150, it is necessary to spatially reorder the temporal sequence 15 of IVUS images 150”) (Auvray, Para 65; “the processor arrangement 16 is adapted to gate the sequence 15 of IVUS images 150 into a plurality of groups or volumes of IVUS images 150, wherein within each group or volume the IVUS images 150 correspond to the same phase of different cardiac cycles”) (Auvray, Para 14 and 61-71; discussing how the images are initially grouped by phase then rearranged based on temporal order before generation of the 3D image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include rearranging a plurality of images of the part based on the cycle to generate the three-dimensional images in order to reduce distortion in the 3D image as taught by Auvray (Auvray, Para 61).
Hamada as modified by Auvray above does not clearly and explicitly disclose using the plurality of 2D images to generate the 3D images.
In an analogous 3D ultrasound imaging field of endeavor Hsu discloses using a plurality of 2D images to generate a 3D image (Hsu, Para 7; “continuously scan two-dimensional (2D) images that can be used to generate a three-dimensional (3D) image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray above to include using the plurality of 2D images to generate the 3D image in order to allow for a low cost 3D imaging probe as taught by Hsu (Hsu, Para 5).

Regarding claim 12, Hamada discloses in Figures 1-2B an apparatus (Hamada, Para 2; “Embodiments described herein relate generally to a three-dimensional ultrasonic diagnosis apparatus”) comprising; processing circuitry configured to:
specify a cycle of a motion of a part that performs periodic motion (Hamada, Para 23; “the color Doppler-mode data […] is used in the biological cycle calculating”) based on blood flow information in the part (Hamada, Para 21; “A color doppler mode processing circuit 5 extracts the echo components of blood flows, tissues, and contrast medium by the Doppler effect, and generates so-called color flow mapping data (blood flow image data) that expresses the spatial distributions of average velocity, variance, power, and the like in color”) (Hamada, Para 19-30; describing using the color doppler mode to generate blood flow image data and calculating biological cycle using the color Doppler-mode data);
generating a plurality of two-dimensional images of the part (Hamada, Para 20; “A B-mode processing circuit 4 receives the echo signal from the reception circuit 22, and performs logarithmic amplification, envelope detection, and the like, thereby generating so-called B-mode image data (form image data) which expresses a signal strength as a luminance level so as to reflect the internal structure as a change in luminance. A two-dimensional (2D) image processing unit 11 converts the two-dimensional display target image into a luminance image or color image”); and
generating three-dimensional images of the motion of the part (Hamada, Para 27-29; “A three-dimensional (3D) image processing unit 10 generates volume data or an arbitrary cross section image (MPR) from a plurality of blood flow image data at different scanning positions of three-dimensional scanning, including the blood flow image interpolated by the blood flow interpolation processing unit 8 […] the technician slowly moves the probe 1 on the mother's body surface corresponding to, for example, the heart of a fetus. This scanning is generally called three-dimensional scanning”).
Hamada does not clearly and explicitly disclose rearranging the plurality of two-dimensional images of the part based on the cycle to generate the three-dimensional images.
In an analogous cardiovascular ultrasound imaging field of endeavor Auvray discloses rearranging a plurality of images of the part based on a cycle to generate a three-dimensional image (Auvray, Para 61; “As explained in more detail above, in order to recreate an undistorted 3-D image of a region of interest 1 of the cardiovascular system of a patient from a temporal sequence 15 of IVUS images 150, it is necessary to spatially reorder the temporal sequence 15 of IVUS images 150”) (Auvray, Para 65; “the processor arrangement 16 is adapted to gate the sequence 15 of IVUS images 150 into a plurality of groups or volumes of IVUS images 150, wherein within each group or volume the IVUS images 150 correspond to the same phase of different cardiac cycles”) (Auvray, Para 14 and 61-71; discussing how the images are initially grouped by phase then rearranged based on temporal order before generation of the 3D image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include rearranging a plurality of images of the part based on the cycle to generate the three-dimensional images in order to reduce distortion in the 3D image as taught by Auvray (Auvray, Para 61).
Hamada as modified by Auvray above does not clearly and explicitly disclose using the plurality of 2D images to generate the 3D images.
In an analogous 3D ultrasound imaging field of endeavor Hsu discloses using a plurality of 2D images to generate a 3D image (Hsu, Para 7; “continuously scan two-dimensional (2D) images that can be used to generate a three-dimensional (3D) image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray above to include using the plurality of 2D images to generate the 3D image in order to allow for a low cost 3D imaging probe as taught by Hsu (Hsu, Para 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, Auvray, and Hsu as applied to claim 1 above, and further in view of Fujii et al. (US20100125201, hereafter Fujii).
Regarding claim 3, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above does not clearly and explicitly disclose wherein the processing circuitry is further configured to specify the cycle of the motion of the part, which is a blood vessel of a placenta or an umbilical cord.
In an analogous ultrasound imaging field of endeavor Fujii discloses measuring blood flow information (Fujii, Para 33; “A Color Doppler mode image is an image of blood flow information, the image representing frequency changes in the ultrasound, converted into the flow rate of blood flow using colors”) in a blood vessel of an umbilical cord (Fujii, Para 57; “analyzer 36 has an umbilical cord-analyzer 361 that specifies an umbilical cord, and a structure-analyzer 362 that specifies a structure continuing from the umbilical cord. The analyzer 36 first specifies the umbilical cord from a three-dimensional image. Next, the analyzer 36 specifies multiple fetuses respectively by specifying the structures continuing from the umbilical cord. The structure continuing from the umbilical cord is a fetus”) (Fujii, Para 53-61; discussing color doppler imaging of an umbilical cord).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray and Hsu above wherein the processing circuitry is further configured to specify the cycle of the motion of the part, which is a blood vessel of a placenta or an umbilical cord in order to improve diagnosis of the condition of a fetus as taught by Fujii (Fujii, Para 11).
Hamada as modified by Auvray, Hsu, and Fujii above is interpreted as disclosing this limitation in the claim because Hamada as modified by Auvray and Hsu above  is interpreted as disclosing wherein the processing circuitry is further configured to specify a cycle of a motion of a part based on the blood flow information as discussed in the rejection of claim 1 above and Fujii modifies Auvray to use it on an umbilical cord.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, Auvray, and Hsu as applied to claim 1 above, and further in view of Takeshi (WO2014021402A1, hereafter citing to a machine translation of WO2014021402A1).
Regarding claim 9, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above further discloses wherein the processing circuitry further configured to perform an ultrasound scan by
obtaining a received signal with respect to each of scan lines in the part by
applying averaging to a plurality of received signals of the scan lines obtained by transmitting and receiving ultrasound waves a plurality of times with respect to each of the scan lines (Hamada, Para 34; “A pixel value (Sx,y,z) in the interpolation target blood flow image is calculated as the average value of pixel values (Sx,y,z−1) and (Sx,y,z+1) of pixels at the same position in the immediately preceding and succeeding blood flow images”) (Hamada, Para 33-35; “discussing averaging pixel values”).
Hamada does not clearly and explicitly disclose performing low-pass filtering similar to the averaging, and performing high-pass filtering on the received signal in a frame direction to acquire information on the motion of the part.
In an analogous ultrasound imaging field of endeavor Takeshi discloses
performing low-pass filtering similar to averaging (Takeshi, claim 3; “performs an averaging process on a plurality of received signals of each scanning line obtained by performing ultrasonic transmission / reception a plurality of times for each scanning line, or a low pass similar to the adding average process”), and
performing high-pass filtering on the received signal in a frame direction to acquire information on motion of a part (Takeshi, Pg 10, Para 7; “the control unit 18 performs high-pass filter processing (for example, IIR filter processing) on the reception signals (reflected wave data) acquired by each of the plurality of scanning lines forming the first scanning range in the frame direction to move the moving body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray and Hsu above to include performing low-pass filtering similar to the averaging, and performing high-pass filtering on the received signal in a frame direction to acquire information on the motion of the part in order to improve image quality as taught by Takeshi (Takeshi, Pg 3, Para 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, Auvray, and Hsu as applied to claim 1 above, and further in view of Wischmann et al. (US20080226149, hereafter Wischmann).
Regarding claim 10, Hamada as modified by Auvray and Hsu above discloses all of the limitations of claim 1 as discussed above.
Hamada as modified by Auvray and Hsu above does not clearly and explicitly disclose wherein the processing circuitry further configured to generate the plurality of three-dimensional images in the cycle by using the plurality of two-dimensional images, which are images of different places in the part acquired at a same time phase in the cycle.
In an analogous imaging of cyclic targets in a patient field of endeavor Wischmann discloses generate a plurality of images in the cycle (Wischmann, Para 8; “A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality”) by using a plurality of images of different places of a part acquired at s same time phase in the cycle (Wischmann, Para 8-9; “The images with a common cardiac phase and the selected respiratory phase are combined into a series of respiratory compensated images at the plurality of cardiac phases […] The images are translated in accordance with the respiratory movement vector and are further adjusted in accordance with a heart shape and motion model. The translated and adjusted images are then combined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada as modified by Auvray and Hsu wherein the processing circuitry further configured to generate the plurality of three-dimensional images in the cycle by using the plurality of two-dimensional images, which are images of different places in the part acquired at a same time phase in the cycle in order to create a combined image which compensates for motion as taught by Wischmann (Wischmann, Para 6-8).
Hamada as modified by Auvray, Hsu, and Wischmann above is interpreted as disclosing wherein the processing circuitry further configured to generate a plurality of three-dimensional images in the cycle by using a plurality of two-dimensional images of different places in the part acquired at the same time phase in the cycle because Hamada as modified by Auvray and Hsu above discloses generating a 3D image using 2D images as discussed above and Wischmann modifies Hamada to use images from the same cycle to generate a combined image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793